Comstock, J.
— Replevin, trial by jury, verdict and judgment for appellees, (defendants below). The only error assigned is the overruling of appellant’s motion for anewtrial. The record contains no pleading but the complaint. It attempts to set out only a part of the evidence.
*710The motion for a new trial contains nine reasons; five of them are for alleged errors in giving certain instructions. The instructions considered together are correct as abstract propositions of law. The defective condition of the record precludes the consideration of the other reasons set out in said motion. See Reid v. Reid, 149 Ind. 274. Judgment affirmed.